NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


CLAUDINE M. STACKNIK,                 )
                                      )
            Appellant,                )
                                      )
v.                                    )             Case No. 2D18-2156
                                      )
U.S. BANK NATIONAL ASSOCIATION, as )
Trustee, MASTR Adjustable Rate        )
Mortgages Trust 2007-3 Mortgage Pass- )
Through Certificates, Series 2007-3;  )
WESLEY R. STACKNIK; and SUNTRUST )
BANK,                                 )
                                      )
            Appellees.                )
                                      )

Opinion filed November 15, 2019.

Appeal from the Circuit Court for Pinellas
County; Keith Meyer, Judge.

Jared M. Krukar and Dineen Pashoukos
Wasylik of DPW Legal, Tampa (substituted
as counsel of record), for Appellant.

Kimberly S. Mello and Vitaliy Kats of
Greenberg Traurig, P.A., Tampa, for
Appellee U.S. Bank National Association.

No appearance for remaining Appellees.
BLACK, Judge.

              Claudine M. Stacknik challenges the final judgment of foreclosure entered

in favor of U.S. Bank National Association, as Trustee for MASTR Adjustable Rate

Mortgages Trust 2007-3 Mortgage Pass-Through Certificates, Series 2007-3. We affirm

the final judgment in all respects and write only to express agreement with Hanna v.

PennyMac Holdings, LLC, 270 So. 3d 403 (Fla. 4th DCA 2019), and to reiterate that a

mailing log is sufficient additional evidence to establish the mailing of a paragraph 22

notice.

              Ms. Stacknik asks this court to determine that a note containing negative

amortization provisions is not a negotiable instrument subject to Article 3 of the Uniform

Commercial Code, chapter 673, Florida Statutes (2013). Ms. Stacknik's adjustable rate

note provides that the principal amount borrowed was $880,000 and that the principal

amount might increase as provided under the terms of the note but would never exceed

110% of the amount originally borrowed. The terms allowing for an increase in principal

are those setting forth the possibility of negative amortization; a possibility which would

only occur through Ms. Stacknik's choices regarding payment. That is, where Ms.

Stacknik's monthly payments were insufficient to satisfy the accruing interest, the

balance of unpaid accrued interest was added to the principal balance. Ms. Stacknik

argues that the negative amortization provisions of her note remove it from the definition

of a negotiable instrument because the amount promised to be paid is not "fixed." See

§ 673.1041(1) (defining "negotiable instrument" in part as "an unconditional promise or

order to pay a fixed amount of money, with or without interest or other charges

described in the promise or order"). Ms. Stacknik's note is a promise to pay $880,000 in




                                            -2-
principal plus applicable "interest or other charges described," including amounts added

to the principal in accordance with the negative amortization provisions of the note. Like

the Fourth District in Hanna, we reject the contention that the negative amortization

possibility, as expressed by the statement that the principal repaid might exceed the

amount originally borrowed, renders the note nonnegotiable.1 See Hanna, 270 So. 3d

at 405-06.

              Ms. Stacknik also asks this court to determine that the evidence presented

by U.S. Bank was insufficient to establish its compliance with paragraph 22 of the

mortgage. Ms. Stacknik argues that U.S. Bank's witness did not demonstrate sufficient

knowledge of the third-party vendor's mailing practices to establish that the paragraph

22 notice was mailed. However, Ms. Stacknik fails to recognize that testimony

regarding a company's routine business practices is but one way to prove mailing. In

addition to the default notice, to prove mailing a party must produce "evidence such as

proof of regular business practices, an affidavit swearing that the letter was mailed, or a




              1Concomitant   with her negative amortization argument, Ms. Stacknik
contends that U.S. Bank is not entitled to enforce the note as a holder, as that term is
defined in section 671.201(21)(a), Florida Statutes (2013). While our determination that
the note at issue is a negotiable instrument necessarily resolves this argument, it is
important to remember that contractual obligations to pay money are enforceable
independent of whether they are negotiable instruments under the Uniform Commercial
Code. And in that respect, obligations which permit the assignment of the debt are
enforceable by the assignee. See Chuchian v. Situs Invs., LLC, 219 So. 3d 992, 993
(Fla. 5th DCA 2017). Moreover, while "an action at law on a note may be pursued
simultaneously with the equitable remedy of foreclosure," there is nothing requiring
them to be simultaneously pursued; the legal remedy of enforcement of the note and
the equitable remedy of foreclosure may each be sought independently from the other.
Royal Palm Corp. Ctr. Ass'n, Ltd. v. PNC Bank, NA, 89 So. 3d 923, 932 (Fla. 4th DCA
2012); cf. Aluia v. Dyck-O'Neal, Inc., 205 So. 3d 768, 775 (Fla. 2d DCA 2016). And Ms.
Stacknik has not argued that U.S. Bank was not entitled to the equitable remedy of
foreclosure. Cf. § 702.09, Fla. Stat. (2013).

                                           -3-
return receipt." Allen v. Wilmington Tr., N.A., 216 So. 3d 685, 688 (Fla. 2d DCA 2017)

(emphasis added) (citing Burt v. Hudson & Keyse, LLC, 138 So. 3d 195, 1195 (Fla. 5th

DCA 2014)); cf. Rivera v. Bank of N.Y. Mellon, 276 So. 3d 979, 982 (Fla. 2d DCA 2019)

("To use routine business practice to prove mailing, 'the witness must have personal

knowledge of the company's general practice in mailing letters.' " (quoting Allen, 216 So.
3d at 688)). A mailing log has been expressly recognized by this court as adequate

proof of mailing. See Allen, 216 So. 3d at 688; see also Kamin v. Fed. Nat'l Mortg.

Ass'n, 230 So. 3d 546, 549 (Fla. 2d DCA 2017); Edmonds v. U.S. Bank Nat'l Ass'n, 215
So. 3d 628, 630 (Fla. 2d DCA 2017). Here, in addition to the default notice, the mailing

log and customer service notes indicating that the default notice had been mailed were

introduced into evidence through U.S. Bank's witness, and their admissibility has not

been challenged.

             The final judgment of foreclosure is affirmed.



ROTHSTEIN-YOUAKIM and ATKINSON, JJ., Concur.




                                          -4-